DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 04/06/2021. As directed by the amendment: claims 1 and 7-9 have been amended, claims 4, 18, and 20 have been cancelled and claims 21-24 have been added. Thus, claims 1-3, 5-17, 19, and 21-24 are presently pending in this application with claims 1-3, 5, 6, 12-18, and 19 withdrawn.
Claim Objections
Claim 7 is objected to because of the following informalities:  line 7 recites “joined to a rounded base portion” which should be “joined to one of the plurality of rounded base portions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 7 recites the limitation "the lock member" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the lock member” is being interpreted as “the lock component”. Appropriate correction is required.
Claim 21 recites “a pusher component slidably relative to the core member and the lock component to contact”. It is unclear what the pusher member is slidabale to contact as this phrase appears unfinished. For examination purposes, “a pusher component slidably relative to the core member and the lock component to contact” will be interpreted as “a pusher component slidably relative to the core member and the lock component to contact a pin assembly”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barthold et al. (US 2009/0099637 A1) in view of Yao et al. (US 2019/0183643 A1).
Regarding claim 7 Barthold discloses (fig. 1a-3) a delivery system comprising: a sheath (sleeve) having a prosthesis housed therein in a compacted state (see ¶0041-0042), the prosthesis comprising a plurality of connection apertures 36 (see fig. 3 and ¶0057);
a core member 12 extending longitudinally (see fig. 1a); 
a lock component 24 comprising a plurality of lock apertures 26 (see ¶0054 and fig. 1b); and 

a pusher component 14 slidable along the core member 12 and relative to the lock member 24 (see ¶0055 and 0065).
Barthold is silent regarding the prosthesis being a valve prosthesis comprising a valve anchor and a support frame movably coupled to the valve anchor, wherein the valve anchor comprises a plurality of rounded base portions and a plurality of anchoring legs interconnected with and alternatingly interposed between the plurality of rounded base portions, wherein each of the anchoring legs has a proximal end joined to a rounded base portion and a distal end having the connection apertures.
However Yao in the same filed of endeavor, teaches (fig. 1-6) of a similar delivery device having a pin assembly comprising a plurality of pins 142 (see fig. 2-3 and ¶0067); a valve prosthesis 30 (see ¶0058), the valve prosthesis 30 comprising a valve anchor 31 and a support frame (artificial valve) movably coupled to the valve anchor (see ¶0069, the support frame is moveable with the valve anchor, therefore it is moveably coupled to the valve anchor), wherein the valve anchor 31 comprises a plurality of rounded base portions and a plurality of anchoring legs 331 interconnected with and alternatingly interposed between the plurality of rounded base portions (see annotated fig. 3 below and ¶0070-0071), wherein each of the anchoring legs 331 has a proximal end joined to a rounded base portion (see annotated fig. 3 below) and a distal end having the connection apertures 333 (see fig. 3 and ¶0071), wherein the plurality of pins 142 extend proximally through the plurality of connection apertures 333 (see fig. 5 and 

    PNG
    media_image1.png
    495
    633
    media_image1.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthold to have the prosthesis be a valve prosthesis comprising a valve anchor and a support frame movably coupled to the valve anchor, wherein the valve anchor comprises a plurality of rounded base portions and a plurality of anchoring legs interconnected with and alternatingly interposed between the plurality of rounded base portions, wherein each of the anchoring legs has a proximal end joined to a rounded base portion and a distal end having the connection apertures such that the plurality of 
Furthermore, the substitution of one known prosthesis (valve as taught in Yao) for another (stent as taught in Barthold) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Yao teaches that an valve can be used in place of a stent (see ¶0056, 0058) of and the substitution of the valve as taught in Yao would have yielded predictable results, namely, a delivery device of Barthold that delivers a prosthesis. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9, Barthold as modified discloses the claimed invention substantially as claimed, as set forth above for claim 7. Barthold further discloses (fig. 1a-3) the pusher component 14 is slidable longitudinally along the core member 12 (see ¶0054, 0065, and 0068-0069).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 11,202,226 in view of Yao. 
Regarding claim 7 U.S. Patent No. 11,202,226 claims in claim 2: a delivery system comprising: a sheath; a core member extending longitudinally; a lock component comprising a plurality of lock apertures; and a pin assembly positioned distal to the support frame and slidably coupled to the core member, wherein the pin assembly comprises a plurality of pins extending proximally through the plurality of connection apertures and through the plurality of lock apertures (claim 1); a pusher component slidable along the core member and relative to the lock member (claim 2).

However Yao in the same filed of endeavor, teaches (fig. 1-6) of a similar delivery device having a pin assembly comprising a plurality of pins 142 (see fig. 2-3 and ¶0067); a valve prosthesis 30 (see ¶0058), the valve prosthesis 30 comprising a valve anchor 31 and a support frame (artificial valve) movably coupled to the valve anchor (see ¶0069, the support frame is moveable with the valve anchor, therefore it is moveably coupled to the valve anchor), wherein the valve anchor 31 comprises a plurality of rounded base portions and a plurality of anchoring legs 331 interconnected with and alternatingly interposed between the plurality of rounded base portions (see annotated fig. 3 below and ¶0070-0071), wherein each of the anchoring legs 331 has a proximal end joined to a rounded base portion (see annotated fig. 3 below) and a distal end having the connection apertures 333 (see fig. 3 and ¶0071), wherein the plurality of pins 142 extend proximally through the plurality of connection apertures 333 (see fig. 5 and ¶0072) and through a plurality of lock apertures 126 (see ¶0067 and fig. 5) to engage the plurality of anchoring legs 331 of the valve anchor (see fig. 5).

    PNG
    media_image1.png
    495
    633
    media_image1.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify U.S. Patent No. 11,202,226 to have a valve prosthesis comprising a valve anchor and a support frame movably coupled to the valve anchor, wherein the valve anchor comprises a plurality of rounded base portions and a plurality of anchoring legs interconnected with and alternatingly interposed between the plurality of rounded base portions, wherein each of the anchoring legs has a proximal end joined to a rounded base portion and a distal end having the connection apertures such that the plurality of pins extend proximally through the plurality of connection apertures to engage the plurality of 
Regarding claim 9 U.S. Patent No. 11,202,226 claims in claim 2 the pusher component is slidable longitudinally along the core member.
Regarding claim 10 U.S. Patent No. 11,202,226 claims in claim 4 the pin assembly comprises a tubular component extending proximally along the core member towards the pusher component, wherein the pusher component is configured to contact a distal face of the tubular component.
Claims 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 11,202,226. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 21 U.S. Patent No. 11,202,226 claims in claim 2: a delivery system comprising: a core member for carrying a valve prosthesis therealong; a lock component fixedly coupled to the core member and comprising a plurality of lock apertures (claim 1); a pusher component slidably relative to the core member and the lock component to contact (claim 2); and a pin assembly positioned distal to the pusher component and slidably coupled to the core member, wherein the pin assembly comprises a plurality of pins extending proximally through the plurality of lock apertures for engaging the valve prosthesis therewith (claim 1), the pin assembly being moveable along the core member in response to contact from the pusher component for causing the plurality of pins to exit the lock apertures and disengage with the valve prosthesis (claim 2). Note that “at least one” covers a scope of more than 1 (i.e. a plurality).
Regarding claim 22 U.S. Patent No. 11,202,226 claims in claim 5: a sheath extending proximal to the pusher component.
Regarding claim 23 U.S. Patent No. 11,202,226 claims in claim 2: the lock component is coupled to a nose cone that is fixedly coupled to the core member.
Allowable Subject Matter
Claims 8, 11, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art, alone or in combination, fails to teach or render obvious: the pin assembly further comprises an annular component reciprocably disposed within a cavity, wherein the annular component is reciprocal between an engaged configuration at a proximal position within the cavity and a disengaged configuration at a distal position within 
Regarding claim 11, the prior art, alone or in combination, fails to teach or render obvious: the pusher component comprises a tubular component extending distally along the core member towards the pin assembly, wherein an end of the tubular component is configured to contact a proximal face of the pin assembly. The closest prior art reference is Barthold, which does not teach the tubular component extending distally along the core member towards the pin assembly, wherein an end of the tubular component is configured to contact a proximal face of the pin assembly in combination with the other limitations of claim 11.
Regarding claim 24, the prior art, alone or in combination, fails to teach or render obvious: a nose cone that is fixedly coupled to the core member; the nose cone comprises a cavity and pin assembly is disposed and movable within the cavity. The closest prior art reference is Barthold, which does not teach a nose cone that is fixedly coupled to the core member; the nose cone comprises a cavity and pin assembly is disposed and movable within the cavity in combination with the other limitations of claim 24.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 04/06/2021, with respect to the rejection of claim 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 8 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 7-8, filed 04/06/2021, with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a variant interpretation of Barthold and Yao.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771